Citation Nr: 0805296	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  07-01 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an effective date prior to January 20, 
2005 for the grant of service connection and a 50 percent 
rating for post-traumatic stress disorder (PTSD) with bipolar 
disorder.

2.  Entitlement to a rating in excess of 50 percent for PTSD 
with bipolar disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1971 to March 1974.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an October 2005 
rating decision by the Cheyenne, Wyoming Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for PTSD with bipolar disorder, rated 50 
percent, effective January 20, 2005 (the date of the claim to 
reopen).  In August 2007, a videoconference hearing was held 
before the undersigned.  A transcript of that hearing is 
associated with the claims file.

The issue of entitlement to a rating in excess of 50 percent 
for PTSD with bipolar disorder is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if any action on his part is 
required.


FINDINGS OF FACT

1.  A final January 2000 rating decision denied service 
connection for PTSD.

2.  After the January 2000 rating decision, the first 
communication from the veteran seeking to reopen a claim of 
service connection for PTSD was received on    January 20, 
2005.


CONCLUSION OF LAW

An effective date prior to January 20, 2005 is not warranted 
for the award of service connection and a 50 percent rating 
for the veteran's PTSD with bipolar disorder.  38 U.S.C.A. 
§§ 5101, 5110, 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.1, 3.151, 3.155, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original  
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

As the rating decision on appeal granted service connection 
for PTSD with bipolar disorder and an effective date for this 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  A November 2006 
statement of the case (SOC) provided notice on the 
"downstream" issue of effective date of award and 
readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App.  537, 542 (2006).  Neither the 
veteran nor his representative has alleged that notice in 
this case was less than adequate.  

The veteran's treatment records have been secured.  It is 
noteworthy that determinations regarding effective dates of 
awards are based, essentially, on what was shown by the 
record at various points in time and application of governing 
law to those findings, and generally further development of 
the evidence is not necessary unless it is alleged that 
evidence constructively of record is outstanding.  The 
veteran has not identified any such evidence that remains 
outstanding (he stated in June 2006 correspondence that he 
had no further information or evidence to submit to 
substantiate his claim).  VA's duty to assist is met.  
Accordingly, the Board will address the merits of this claim.

Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a  
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.

A January 2000 rating decision denied the veteran's claim of 
service connection for PTSD.  He did not appeal the decision.  
Hence, the January 2000 decision is final and not subject to 
revision in the absence of clear and unmistakable error (CUE) 
in the decision.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. 
Nicholson, 20 Vet. App.  296 (2006) (finding that only a 
request for revision based on CUE could result in the 
assignment of an effective date earlier than the date of a 
final decision).  CUE in the January 2000 rating decision has 
not been alleged and that rating decision is a legal bar to 
an effective date prior to the date of the decision.
The veteran's formal claim to reopen a claim of service 
connection for PTSD was received by the RO on January 20, 
2005.  The only question before the Board at  this time is 
whether subsequent to the January 2000 rating decision, and 
prior to January 20, 2005, the veteran communicated an intent 
to reopen his claim seeking service connection for PTSD.  
There is nothing in the record to suggest that he did so.  
Nothing in the claims file received during this time period 
may be construed as a formal or informal claim seeking to 
reopen the claim of service connection for PTSD.  Notably, an 
undated letter from the veteran states that he should be 
awarded entitlement from 2002 when he first filed his claim, 
however, he testified [see page 10 of transcript] at the 
August 2007 videoconference hearing that he did not file a 
claim between January 2000 and January 20, 2005.  While June 
2002 private treatment records from Dr. B.P. show diagnosis 
and treatment for PTSD, these records do not indicate he was 
filing, or interested in filing, a new claim of service 
connection for PTSD.  Furthermore, they were not received by 
VA until March 14, 2005 and therefore may not be considered 
an informal claim to reopen prior to January 20, 2005.  See 
38 C.F.R. § 3.157(b)(2).

As the veteran's formal claim to reopen the claim of service 
connection for PTSD was received on January 20, 2005, and no 
informal claim to reopen the claim was received during the 
preceding year, the earliest effective date possible for the 
grant of service connection under governing law and 
regulations, outlined above, is the   January 20, 2005 date 
assigned.  Accordingly, as a matter of law, the appeal 
seeking an effective date prior to January 20, 2005 for the 
grant of service connection for PTSD with bipolar disorder 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An effective date prior to January 20, 2005 for the grant of 
service connection and a 50 percent rating for PTSD with 
bipolar disorder is denied.



REMAND

At the August 2007 videoconference hearing, the veteran 
testified that the current 50 percent rating did not reflect 
the impact of his service-connected PTSD with bipolar 
disorder.  He indicated his symptoms included increasing rage 
and anger management problems; violent outbursts; unprovoked 
irritability; impaired impulses; increased depression; 
relationship problems with family members (his wife divorced 
him after 34 years of marriage and he is estranged from his 
children); and increased memory loss.  Furthermore, he 
testified that he was fired from his jobs due to PTSD.  In 
light of these allegations of increasing impairment, and 
since his last VA examination was in September 2005, another 
VA examination is indicated.

In addition, the veteran testified that he is seen by his 
physician at VAMC Sheridan every few months for medication 
management and adjustments, suggesting that there are 
outstanding pertinent VA medical (treatment) records.  Such 
records are constructively of record, and must be secured.

Finally, it is noteworthy that, as this appeal is from the 
initial rating assigned with the award of service connection, 
staged ratings are for consideration.  Fenderson v. West, 12 
Vet. App. 119 (1999). 

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify (and provide any necessary 
releases for) all health care providers 
that have provided him treatment or 
evaluation for PTSD with bipolar disorder 
since October 2006.  The RO should obtain 
copies of complete clinical records of 
such treatment and evaluation from all 
identified sources.  Whether or not he 
responds, the RO must secure for the 
record VA treatment records, not already 
of record, from October 2006 to the 
present.
2.  The RO should then arrange for a VA 
psychiatric evaluation to ascertain the 
current severity of the veteran's PTSD.  
The veteran's claims file must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner should describe 
the nature and severity of all symptoms of 
the veteran's PTSD and bipolar disorder 
and comment on their impact on his 
occupational and social functioning 
ability  The examiner should report 
findings in detail, and should 
distinguish, to the extent possible, 
between social and industrial impairment 
due to PTSD with bipolar disorder, and 
such impairment due to any other, co-
existing psychiatric disability.  It is 
requested that the examiner assign a GAF 
score for the PTSD with bipolar disorder, 
alone, and explain the significance of the 
score.  Findings reported should include 
the presence/or absence, and extent, of 
each of the symptoms listed in the 
schedular criteria for ratings above 50 
percent (or other symptoms of like 
gravity).  The examiner should explain the 
rationale for all opinions given.

3.  The RO should then readjudicate the 
claim, to include consideration of the 
possibility of "staged" ratings, if 
indicated.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


